wIN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

PEDRO BENEVIDES,

              Appellant,

 v.                                                      Case No. 5D15-4217

YOLANDA REESE,

           Appellee.
________________________________/

Opinion filed June 3, 2016

Non-Final Appeal from the Circuit
Court for Brevard County,
George Paulk, Judge.

Pedro Benevides, Coleman, pro se.

No Appearance for Appellee.

PER CURIAM.

       Pedro Benevides, who is currently in federal custody, purports to appeal matters

related to the care and custody of his child. Yet he has not provided this Court with the

record on appeal, a copy of the final judgment that he appeals, or any transcript of the

trial for our review. The absence of these documents precludes a meaningful review. See

Fla. R. App. P. 9.110(d) (requiring a copy of the order under review be attached to the

notice of appeal); Fla. R. App. P. 9.200(e) (establishing duty of appellant to ensure record

is prepared and transmitted); Smith v. Orhama, Inc., 907 So. 2d 594, 596 (Fla. 3d DCA

2005) (affirming based on appellants’ failure to submit a transcript for meaningful review).
     AFFIRMED.

COHEN, WALLIS and LAMBERT, JJ., concur.




                                    2